DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application, filed 11/04/2021, is filed as a continuation of application 16/688,409, filed 11/19/2019. 

Status of the Claims
Claims 42-47 and 50-59 are pending; claims 1-41, 48 and 49 are canceled; claims 42-47, 50 and 53-56 are amended, claims 57-59 are newly recited. Claims 42-47 and 50-59 are examined below.

Information Disclosure Statement
The information disclosure statements (IDS) filed 07/20/2022 and 10/21/2022 have been considered, initialed and are attached hereto.

Withdrawn Objections/Rejections
The previous objection to claim 48 is withdrawn in response to Applicant’s amendments to the claims (claim 48 is  canceled).
	The previous objections to the drawings are withdrawn in response to Applicant’s replacement figures.
	The previous rejection of claims 48 and 49 under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
	The rejection of claims under 35 U.S.C. 102 are withdrawn in response to Applicant’s amendments to the claims. See amended grounds under 35 U.S.C. 103 set forth below.
	The previous rejection of claims on the grounds of non-statutory double patenting over copending 17/519,439 is withdrawn in response to Applicant’s approved Terminal Disclaimer (10/21/2022).
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-47, 50-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
Claim 42 recites “the capture support comprising a single-chain tumor necrosis factor (sc-TNF) ligand covalently linked by reductive amination to a solid support; thereby achieving a ligand leach rate of less than 1670 ng/min. See further at claim 43, “wherein the ligand leach rate is less than 50 ng/min”, claim 44, “less than 10 ng/min”, claim 45 “less than 150 ng/min per ml of capture support”, claim 47 “less than 10 ng/min per ml of capture support”. The amended claim language lacks an adequate written description under 35 U.S.C. 112(a) because the claims are directed to a broad and variable genus of possible capture support materials described primarily in terms of function (namely, achieved leaching rate). The claims are limiting the capture support primarily by what is does (its function achieved) rather than what it is in terms of structure. The only limited structure recited is that the capture support comprises a sc-TNF ligand covalently linked by reductive amination.
The originally filed specification indicates capture support may comprise affinity chromatography support material (such as sepharose, agarose, or acrylamide), that it may comprise hollow fiber membranes, sheet or rolled sheet membranes, membrane cassettes, and/or beads (see para [19]-[20] of the original filed specification), further that it may comprise porous or non-porous matrix, or that it maybe comprises a solid support having antibodies, fragments thereof, binding peptides, aptamers or avimers immobilized thereon (paras [22]-[23]). The original specification appears to support capture support can be nearly any (unlimited) material, but fails to specifically correlate the recited function (leaching rate) to any particular capture support material or structure of the material. 
Importantly, as indicated previously, the specification at para [127] indicates capture support leach rate is a parameter effected by many possible factors, not limited only to the ligand and how the ligand is attached, but including strength and integrity of bonding between scTNF ligands and the beads, the coupling process (between ligand and beads), clinical pretreatment approach for preparing system for patient treatment, cleaning/sterilization, etc. According to the specification, there are many parameters that possibly impact capture support leach rate. 
Further regarding Applicant’s actual reduction to practice, see at Example 1 Applicant utilizes a solid support matrix that is an agarose-based bead, indicated to be a strong crosslinked support resin, with scTNF ligand coupled via reductive amination (covalently linked). See further page 46, the system is flushed with saline prior to connection to apheresis machine. Although the claims have been amended to recite the support comprises sc-TNF ligand coupled by reductive amination, the claims are still unlimited with respect to capture support material, as well as the other parameters indicated to impact leach rate.
However, the originally filed specification fails to specifically identify structure specific to achieve the claim recited capture support leach rates. As discussed above, the amended claims fail to specifically identify sufficient structure specific to the capture support in connection with the newly recited capture support/capture agent/attachment chemistry combination such that one can readily predict or visualize what capture supports would be encompassed by the recited claims and exhibit the required capture support leach rate. No particular capture support material/structure is linked to the recited function such to demonstrate possession of the entire, broadly claimed genus (which is described only in terms of the functional result), even though the specification identifies the material as an important structural feature that impacts leach rate.
Furthermore, it is not readily predictable what capture supports in combination with the recited ligand/ligand attachment chemistry could or would be capable of achieving the desired recited capture support leach rate without an identified structure (or a structure-function correlation), particularly since the recited function is affected by so many different factors as listed above.  
 For all of these reasons, the claims are rejected under 35 U.S.C. 112(a) because there is insufficient written description to show Applicant was in possession of the claimed invention (with respect to capture support exhibiting the claimed leaching rate(s)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-47, 50-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites “the capture support comprising a single-chain tumor necrosis factor (sc-TNF) ligand covalently linked by reductive amination to a solid support; thereby achieving a ligand leach rate of less than 1670 ng/min”. The claim language is indefinite because the claim does not provide a discernable boundary on what structures of the capture support performs/achieves the recited functional limitation (the capture support leach rate). Specifically, although the claims as amended to recite some structural details (ligand and ligand attachment), this is not sufficient structure for performing the claimed function, and as such one cannot readily distinguish what capture supports (for example, what support materials with the claimed ligand and attachment chemistry) would and would not achieve the recited functional limitation, i.e., the claimed capture support leach rate. 
The immediately above analysis similarly applies to claims 42-47, each of which similarly recite a particular capture support leach rate (same reasoning applies presently). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 42-46 and 51-58 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz, US PG Pub No. 2005/0244371A1 in view of Josephs et al., Unleashing endogenous TNF-alpha as a cancer immunotherapeutic, Journal of Translational Medicine, 16(242), (2018), (8 pages) and McGettrick et al., A Substrate-Independent Approach for the Surface Immobilization of Oligonucleotides using Aldehyde Functionalized Surfaces, Chem. Vap. Deposition, 15, (2009), p.122-127, and as evidenced by Forman et al., US PG Pub No. 2010/0221809A1.
	Lentz teach a column for the extracorporeal removal of a soluble tumor necrosis factor receptor (sTNF-R) from plasma of a patient, the column comprising a compartment configured such that the plasma passes through and a capture support (e.g., sepharose) disposed within the compartment (see for example Lent’s teach a column comprising a compartment (para [0015]), such as a sepharose column (para [0020]) comprising immobilized antibodies or other receptors that bind and remove the target (para [0014]-[0015]); see also Example 3, paras [0044]-[0045]). See the citations listed above, Lentz’ is teaching their column or removal of sTNF-R. 
	Lentz et al. fails to teach capture agent that is a single chain TNF (amended claim 42), namely a single chain TNF comprising at least 3 TNF monomers or portions thereof (claim 50).
Josephs teach extracorporeal removal of TNF receptors from a patient’s circulation as a way to improve treatment of tumor activity (see for example abstract, and also page 4, last col., last paragraph, to page 5 first col., first paragraph, taught as a therapeutic approach; see also page 5, conclusion). See the above citation, Josephs refer to the encouraging results achieved using single chain TNF affinity binding (page 5, col. 1, para 1).
McGettrick teach that reductive amination via amines is a widely used chemical technique to yield amines from aldehydes and ketones (page 124, col. 2, para 2), further that Schiff base chemistry is a popular technique for immobilization of biomolecules such as DNA or proteins to aldehyde functionalized surfaces. See further McGettrick describes this technique as an efficient way to immobilize onto a range of substrates (page 125, col. 2, para 2), resulting in high levels of attachment.
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the system of Lentz in order to immobilized single chain TNF at the capture support for the extracorporeal removal of TNF receptors, one motivated to do so in an effort to improve treatment of tumors by improving the removal of receptors targeting and interfering with TNF-alpha treatments, one specifically motivated to use the single chain TNF as referenced in Joseph because Joseph specifically teach this particular ligand achieved encouraging results. The modification would have been an obvious matter of substituting one known element for another, considering each of that used in Lentz (antibody or cytokine itself), or the single chain TNF of Josephs, were each recognized in the art for the same purpose (capture and removing sTNF-R from circulation). One having ordinary skill would have recognized substituting one for the other would predictably achieve the same result. Further one would have a reasonable expectation of success because Joseph specifically indicates binding results using single chain TNF achieved encouraging results.  
Additionally, the modification would have been considered an obvious matter to try, namely choosing from a finite number of identified and predictable solutions known in the art. Specifically, at the time, the art recognized any of antibody, cytokine, or further single chain TNF, as suitable for the art recognized intended purpose of removing sTNF-R from a patient’s circulation with an extracorporeal system (Lentz and Joseph). Further this list of possible reagents for removal is considered a finite list of suitable alternatives, each known to those having ordinary skill at the time. One having ordinary skill in the art could have pursued this finite list of suitable alternatives with a reasonable expectation of success, thereby arriving at the claimed invention. As discussed previously above, one would have a reasonable expectation of success because Joseph specifically indicates binding results using single chain TNF achieved encouraging results
It would have been further obvious to have covalently attached the ligand by way of reductive amination (the technique as in McGettrick et al.) because McGettrick teach reductive amination as an efficient technique for immobilization of oligonucleotides and proteins ligands, further teaching their technique results in a high level of attachment. One having ordinary skill would have a reasonable expectation of success because McGettrick teach that reductive amination via amines is a widely used chemical technique to yield amines from aldehydes and ketones (page 124, col. 2, para 2), further that Schiff base chemistry is a popular technique for immobilization of biomolecules such as DNA or proteins to aldehyde functionalized surfaces (i.e., one would expect success because the modification would amount to using a known technique for its art recognized intended purpose).
	Regarding the recited limitation the capture support “thereby achieving a ligand  leach rate of less than 1670 ng/min”, see as discussed in detail above this functional limitation is not, for example tied to sufficient recited structure/structural components specific to the claimed capture support. The column as taught by Lentz and Josephs is structurally indistinguishable from that which is presently claimed at claim 42, and because the prior art teaches the same structure (column comprising capture support with sc-TNF covalently linked to the support be reductive amination), intended for the same use/purpose (for extracorporeal removal of sTNF-R), but is merely silent as to the capture support leach rate, it is not unreasonable to presume the column as taught by Lentz, Josephs and McGettrick inherently performs the same function (demonstrates/achieves the same leach rate). 
	For example, Lentz teach receptors immobilized are capable of binding reactions strong enough to “remove” proteins from the blood or the plasma of the patient, it would be expected that Lentz’s column achieves the same or comparable recited leaching rate (para [0020]). Further, Lentz in view of Josephs and McGettrick teach a column structurally indistinguishable from that presently claimed, and as such the column would be expected capable of the same intended leach rate as claimed. 
	For all of these reasons discussed above, Lentz in view of Josephs and McGettrick  addresses claims 42-44.
	Additionally, regarding the recited leach rate, it would have been further prima facie obvious to one having ordinary skill to have arrived at the claimed leach rate out of routine optimization of experimental parameters and conditions, namely optimizing conditions (specific to the capture support material in combination with the claimed capture ligand immobilized at the support) in order to achieve optimal binding and removal of the targeted compounds, thereby arriving at low leach rate (within that which is claimed). As cited above, Lentz does teach for example, excellent binding between the antibody for capture of the targeted compounds and the sepharose, which as discussed is disclosed by the originally filed specification as a factor responsible for impacting leach rate. Because of this excellent binding taught by Lentz, and because the goal of Lentz is extracorporeal removal, it would be obvious to have optimized conditions for the device taught by Lentz in view of Josephs and McGettrick, and further to have reasonably expected, that leach rate be reduced and be suitable for the intended purpose of the column (binding and removing targeted compounds from a patient’s blood or serum). 
Regarding claim 45, the column of Lentz in view of Josephs and McGettrick necessarily has a volume (a volume containing the sepharose beads and sufficient for receiving the blood or plasma sample). As discussed Lentz and the cited prior art is considered to teach the same structure (the column comprising the same structural components and capture support), and as such would be expected capable of achieving the recited capture support leach rate. 
	Regarding claim 46-47, Lentz and the cited art addresses the claims for the reasons as discussed in detail previously above. 
	Regarding claims 51 and 52, Lentz and the cited art teach a column that captures and removes sTNF-R that is TNF-R1 and/or sTNF-R2, see the cited art is teaching the same ligand as presently recited, which would necessarily be capable of the same intended use (removal of sTNF-R1 and/or sTNF-R2. 
	Regarding claims 53-56, the limitations recited at these claims are specific to the leaching rate, a leaching rate observed during the use of the claimed column. None of the limitations recited at these claims appear to impart any particular or specific structure such to distinguish the claimed column from that as taught by the prior art. The prior art, as discussed in detail above is considered to address the claims.
	Regarding claim 57, Sepharose is a form of agarose solid support (see as evidenced by for example, Forman et al., para [0013]).
	Regarding claim 58, McGettrick et al. teach plasma treatment of surfaces thereby resulting in aldehyde groups at the surface (i.e., activation before linking of the ligand, activation to produce aldehyde groups for attachment).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Lentz in view of Josephs et al. and McGettrick et al., as applied to claim 42 above, and further in view of Krippner-Heidenreich et al., Single-Chain TNF, a TNF Derivative with Enhanced Stability and Antitumoral Activity, 180, (2008), p. 8176-8183.
	Lentz and the cited art teach a column for extracorporeal removal of sTNF-R substantially as claimed (see as cited previously above).
However, Lentz fails to teach a single chain TNF comprising at least 3 TNF monomers or portions thereof.
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
It would have been further obvious, when modifying the column in order to rely on a single chain TNF for the capture support, to have further used the single chain TNF molecule of Krippner-Heidenreich et al. (consisting of three TNF monomers) because Krippner-Heidenreich et al. teach their molecule as having increased stability (one motivated to modify to provide this as the molecule because of its increased stability). One having ordinary skill in the art would have a reasonable expectation of success because Krippner-Heidenreich is similarly teach a ligand to bind and remove TNF receptor.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Lentz in view of Josephs et al. and McGettrick et al., as applied to claim 42 above, and further in view of Krippner-Heidenreich et al., Single-Chain TNF, a TNF Derivative with Enhanced Stability and Antitumoral Activity, 180, (2008), p. 8176-8183 and Uniprot, B5BUQ6 (Tumor Necrosis Factor Alpha), (Entry version 1, 10/14/2008), URL: https://rest.uniprot.org/unisave/B5BUQ6?format=txt&versions=1, Accessed on 11/16/2022) (1 page).
Lentz and the cited art teach a column for extracorporeal removal of sTNF-R substantially as claimed (see as cited previously above).
However, Lentz fails to teach a single chain TNF comprising at least 3 TNF monomers or portions thereof, wherein the 3 monomers are copies of SEQ ID NO: 1.
Krippner-Heidenreich et al. teach single chain TNF molecules that are a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
Further regarding claimed SEQ ID NO: 1, SEQ ID NO: 1 is a sequence well recognized as a monomeric sequence of TNF that binds TNFR (see for example, Uniprot B5BUQ6). 
It would have been further obvious, when modifying the column in order to rely on a single chain TNF for the capture support, to have modified to use a single chain TNF molecule of Krippner-Heidenreich et al. (consisting of three TNF monomers) because Krippner-Heidenreich et al. teach these molecules have increased stability (one motivated to modify to provide this as the molecule because of its increased stability). One having ordinary skill in the art would have a reasonable expectation of success because Krippner-Heidenreich is similarly teach a ligand to bind and remove TNF receptor.
Although Krippner-Heidenreich is silent as to the sequences of the three monomeric units, see for example the sequences of TNF monomeric subunits with binding to TNF-receptors were well known at the time, for example see UniProt B5BUQ6). It would have been obvious, selecting from a finite list of TNF monomeric subunit sequences known to those having skill in the art at the time, to have arrived at the claimed Sc-TNF comprising 3 copies of SEQ ID NO. 1 as an obvious matter to try, selecting from a finite list of suitable alternatives, particularly since Krippner-Heidenreich teach scTNF-based molecules show enhanced binding affinity for TNFR1 and TNR2 and enhanced stability, and because B5BUQ6 was a known TNF sequence capable of binding TNFR (as referred to in Uniprot). One having ordinary skill would have a reasonable expectation of success for these reasons, namely because Sc-TNF based molecules were known to be more stable and known to bind.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16/688,409
Claims 42-47 and 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-53 of copending Application No. 16/688,409 in view of McGettrick et al., and evidenced by Forman et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a column for extracorporeal removal of a soluble tumor necrosis factor receptor (sTNF-R) from plasma of a patient, the column comprising a compartment configured such that the plasma passes through the compartment, and a capture support disposed within the compartment (see copending claims 42 46-49 of the copending application, reciting a sequestering chamber and a capture support). See copending claims 48 and 49 the copending application teach capture support comprising Sc-TNF.
The copending application fails to teach covalent attachment to the capture support by reductive amination (claim 42).
McGettrick et al. is as cited in detail previously above, teaching reductive amination via amines is a widely used chemical technique to yield amines from aldehydes and ketones (page 124, col. 2, para 2), further that Schiff base chemistry is a popular technique for immobilization of biomolecules such as DNA or proteins to aldehyde functionalized surfaces. See further McGettrick describes this technique as an efficient way to immobilize onto a range of substrates (page 125, col. 2, para 2), resulting in high levels of attachment.
It would have been prima facie obvious to have modified the copending application such to use ligand covalently attached by reductive amination for the reasons as discussed previously above (see above, as the same reasoning also applies presently).
Although the copending application does not specifically disclose leaching rate, see this limitation as discussed previously above under 35 U.S.C. 102/35 U.S.C. 103, the same reasoning as applied previously above also applies presently (the claimed column appears to be structurally indistinguishable from that recited by the copending application; and alternatively, it would have been obvious to have optimized conditions thereby arriving at the claimed leaching rate(s), (claims 42-47).
Regarding claims 51 and 52, see copending claim 51.
Regarding claim 53-56, as discussed previously above, the limitations of claims 53-56 are directed to the leaching rate and the use of the claimed column. However, the claimed invention is directed to a device (the column), not methods of using. These claims fail to further limit the structure of the claimed device.
 
Claim 50 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-53 of copending Application No. 16/688,409 in view of McGettrick et al., and further in view of Krippner-Heidenreich et al.
The copending application in view of the cited art addresses a column substantially as claimed, however fails to recite the column wherein the single chain TNF comprises at least three TNF monomers (claim 50). 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
It would have been obvious to have modified the single chain TNF of the copending application with that of Krippner-Heidenreich et al. for the reasons as discussed previously above (see under 35 U.S.C. 103 as the same reasoning also applies presently).

Claims 57 and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-53 of copending Application No. 16/688,409 in view of McGettrick et al., as applied to claim 42, and further in view of Lentz et al.
The copending application and the cited art teach a column substantially as claimed, however, the copending application fails to limit the capture support within the column to agarose.
Regarding claim 57, see as cited previously above, Lentz teach column capture support that is Sepharose, and Sepharose is a form of agarose solid support (see as evidenced by for example, Forman et al., para [0013]).
It would have been obvious to have modified the copending application and the cited prior art in order to modify the capture support such to use sepharose (agarose bead) as an obvious matter of applying a known material for its art recognized intended purpose (because see Lentz, sepharose was a well known and relied upon column capture support). One having ordinary skill would have found it obvious to use the known material for its intended purpose, and the results of the modification would have been predictable. 
	Regarding claim 58, McGettrick et al. does teach plasma treatment of surfaces thereby resulting in aldehyde groups at the surface (i.e., activation before linking of the ligand, activation to produce aldehyde groups for attachment).

Claim 59 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-53 of copending Application No. 16/688,409 in view of McGettrick et al., and further in view of Krippner-Heidenreich et al and Uniprot, B5BUQ6.
The copending application in view of the cited art addresses a column substantially as claimed, however fails to recite the column wherein the single chain TNF comprising at least 3 copies of SEQ ID NO: 1 (claim 59). 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
Uniprot teaches SEQ ID NO: 1 as cited previously above (see above).
It would have been obvious to have modified the single chain TNF of the copending application to comprise 3 copies of SEQ ID NO: 1 for the reasons as discussed previously above (see under 35 U.S.C. 103 as the same reasoning also applies presently).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/824,867
Claims 42-47 and 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-67 of copending Application No. 17/824,867 in view of Josephs et al. and McGettrick et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a column for extracorporeal removal of a soluble tumor necrosis factor receptor (sTNF-R) from plasma of a patient, the column comprising a compartment configured such that the plasma passes through the compartment, and a capture support disposed within the compartment (see copending claim 54).
The copending application fails to teach capture agent comprises single chain TNF covalently attached by reductive amination (amended claim 42). 
Josephs et al., is as cited in detail previously above, Josephs teach extracorporeal removal of TNF receptors from a patient’s circulation as a way to improve treatment of tumor activity (see for example abstract, and also page 4, last col., last paragraph, to page 5 first col., first paragraph, taught as a therapeutic approach; see also page 5, conclusion). See the above citation, Josephs refer to the encouraging results achieved using single chain TNF affinity binding (page 5, col. 1, para 1).
McGettrick et al. is as cited in detail previously above, teaching reductive amination via amines is a widely used chemical technique to yield amines from aldehydes and ketones (page 124, col. 2, para 2), further that Schiff base chemistry is a popular technique for immobilization of biomolecules such as DNA or proteins to aldehyde functionalized surfaces. See further McGettrick describes this technique as an efficient way to immobilize onto a range of substrates (page 125, col. 2, para 2), resulting in high levels of attachment.
It would have been obvious to have modified the copending application in order to rely on ligand that is sc-TNFa covalently attached by reductive amination for the same reasons as discussed previously above (see above analyses as the same reasoning applies presently).
Although the copending application does not specifically disclose leaching rate, see this limitation as discussed previously above under 35 U.S.C. 102/35 U.S.C. 103, the same reasoning as applied previously above also applies presently (the claimed column appears to be structurally indistinguishable from that recited by the copending application; and alternatively, it would have been obvious to have optimized conditions thereby arriving at the claimed leaching rate(s), (claims 42-47).
Regarding claims 51 and 52, see copending claim 61. 
Regarding claim 53-56, as discussed previously above, the limitations of claims 53-56 are directed to the leaching rate and the use of the claimed column. However, the claimed invention is directed to a device (the column), not methods of using. These claims fail to further limit the structure of the claimed device.

Claim 50 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-67 of copending Application No. 17/824,867 (reference application) in view of Josephs and McGettrick et al., as applied to claim 42 above, and further in view of Krippner-Heidenreich.
The copending application in view of the cited art fails to teach fails to teach the single chain TNF comprises at least 3 TNF monomers (claim 50).
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
It would have been obvious to have modified the single chain TNF of the copending application with that of Krippner-Heidenreich et al. for the reasons as discussed previously above (see under 35 U.S.C. 103 as the same reasoning also applies presently).

Claims 57 and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-67 of copending Application No. 17/824,867 in view of Josephs et al. and McGettrick et al., as applied to claim 42 above, and further in view of Lentz et al. and as evidenced by Forman et al.
The copending application and the cited art teach a column substantially as claimed, however, the copending application fails to limit the capture support within the column to agarose.
Regarding claim 57, see as cited previously above, Lentz teach column capture support that is Sepharose, and Sepharose is a form of agarose solid support (see as evidenced by for example, Forman et al., para [0013]).
It would have been obvious to have modified the copending application and the cited prior art in order to modify the capture support such to use sepharose (agarose bead) as an obvious matter of applying a known material for its art recognized intended purpose (because see Lentz, sepharose was a well-known and relied upon column capture support). One having ordinary skill would have found it obvious to use the known material for its intended purpose, and the results of the modification would have been predictable. 
	Regarding claim 58, McGettrick et al. does teach plasma treatment of surfaces thereby resulting in aldehyde groups at the surface (i.e., activation before linking of the ligand, activation to produce aldehyde groups for attachment).

Claim 59 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-67 of copending Application No. 17/824,867 in view of McGettrick et al., and further in view of Krippner-Heidenreich et al and Uniprot, B5BUQ6.
The copending application in view of the cited art addresses a column substantially as claimed, however fails to recite the column wherein the single chain TNF comprising at least 3 copies of SEQ ID NO: 1 (claim 59). 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
Uniprot teaches SEQ ID NO: 1 as cited previously above (see above).
It would have been obvious to have modified the single chain TNF of the copending application to comprise 3 copies of SEQ ID NO: 1 for the reasons as discussed previously above (see under 35 U.S.C. 103 as the same reasoning also applies presently).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/737,341
Claims 42-47, 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-59 of copending Application No. 17/737,341 in view of Josephs et al. and McGettrick et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a column for extracorporeal removal of a soluble tumor necrosis factor receptor (sTNF-R) from plasma of a patient, the column comprising a compartment configured such that the plasma passes through the compartment, and a capture support disposed within the compartment (see claims 54-56).
The copending application fails to teach the ligand as sc-TNF covalently immobilized by reductive amination (amended claim 42). 
However, Josephs is as cited in detail previously above, teaching extracorporeal removal of TNF receptors from a patient’s circulation as a way to improve treatment of tumor activity (see for example abstract, and also page 4, last col., last paragraph, to page 5 first col., first paragraph, taught as a therapeutic approach; see also page 5, conclusion). See the above citation, Josephs refer to the encouraging results achieved using single chain TNF affinity binding (page 5, col. 1, para 1).
McGettrick et al. is also as cited in detail previously above, teaching immobilization of ligand by reductive amination.
It would have been obvious to have modified the copending application in order to rely on sc-TNFα immobilized to the capture support by reductive amination for the reasons as discussed previously above (see above analysis citing Josephs and McGettrick et al., as the same reasoning also applies presently).
Although the copending application does not specifically disclose leach rate, see this limitation as discussed previously above under 35 U.S.C. 102/35 U.S.C. 103, the same reasoning as applied previously above also applies presently (the claimed column appears to be structurally indistinguishable from that recited by the copending application; and alternatively, it would have been obvious to have optimized conditions thereby arriving at the claimed leaching rate(s), (claims 42-47).
Regarding claim 51, see copending claim 57.
Regarding claim 52, although the copending application fails to teach target that includes TNF-R2, see the combination of the copending application and the cited art is teaching the same column structurally as that claimed, comprising the same ligand for binding and capture. As such, it would similarly be expected that the same ligand would be capable of binding target including TNF-R2 as claimed. 
Regarding claims 53-56, the limitations recited at these claims are specific to the leaching rate, a leaching rate observed during the use of the claimed column. None of the limitations recited at these claims appear to impart any particular or specific structure such to distinguish the claimed column from that as taught by the prior art. The prior art, as discussed in detail above is considered to address the claims.

Claim 50 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-59 of copending Application No. 17/737,341 in view of Josephs and McGettrick et al., as applied to claim 42 above, and further in view of Krippner-Heidenreich.
The copending application in view of the cited art fails to teach fails to teach the single chain TNF comprises at least 3 TNF monomers (claim 50).
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
It would have been obvious to have modified the single chain TNF of the copending application with that of Krippner-Heidenreich et al. for the reasons as discussed previously above (see under 35 U.S.C. 103 as the same reasoning also applies presently).

Claims 57 and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-59 of copending Application No. 17/737,341 in view of Josephs et al. and McGettrick et al., as applied to claim 42 above, and further in view of Lentz et al, and as evidenced by Forman et al.
The copending application and the cited art teach a column substantially as claimed, however, the copending application fails to limit the capture support within the column to agarose.
Regarding claim 57, see as cited previously above, Lentz teach column capture support that is Sepharose, and Sepharose is a form of agarose solid support (see as evidenced by for example, Forman et al., para [0013]).
It would have been obvious to have modified the copending application and the cited prior art in order to modify the capture support such to use sepharose (agarose bead) as an obvious matter of applying a known material for its art recognized intended purpose (because see Lentz, sepharose was a well-known and relied upon column capture support). One having ordinary skill would have found it obvious to use the known material for its intended purpose, and the results of the modification would have been predictable. 
	Regarding claim 58, McGettrick et al. does teach plasma treatment of surfaces thereby resulting in aldehyde groups at the surface (i.e., activation before linking of the ligand, activation to produce aldehyde groups for attachment).

Claim 59 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-59 of copending Application No. 17/737,341 in view of Josephs et al. and McGettrick et al., and further in view of Krippner-Heidenreich et al and Uniprot, B5BUQ6.
The copending application in view of the cited art addresses a column substantially as claimed, however fails to recite the column wherein the single chain TNF comprising at least 3 copies of SEQ ID NO: 1 (claim 59). 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
Uniprot teaches SEQ ID NO: 1 as cited previously above (see above).
It would have been obvious to have modified the single chain TNF of the copending application to comprise 3 copies of SEQ ID NO: 1 for the reasons as discussed previously above (see under 35 U.S.C. 103 as the same reasoning also applies presently).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/519,479
Claims 42-47 and 50-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-55 of copending Application No. 17/519,479 in view of McGettrick et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a column for extracorporeal removal of a soluble tumor necrosis factor receptor (sTNF-R) from plasma of a patient, the column comprising a compartment configured such that the plasma passes through the compartment, and a capture support disposed within the compartment (see claims 42, 49 and 51). See copending claim 52, the copending further recites ligand that is scTNFα.
The copending application fails to teach the scTNFα covalently immobilized by reductive amination (amended claim 42).
McGettrick is as cited in detail previously above, teaching reductive amination to immobilized ligand to substrate (see as cited previously).
It would have been obvious for the reasons as above to have modified the copending column (see previous analysis above, as the same reasoning also applies presently).
Although the copending application does not specifically disclose leaching rate, see this limitation as discussed previously above under 35 U.S.C. 102/35 U.S.C. 103, the same reasoning as applied previously above also applies presently (the claimed column appears to be structurally indistinguishable from that recited by the copending application; and alternatively, it would have been obvious to have optimized conditions thereby arriving at the claimed leaching rate(s), (claims 42-47).
Regarding claim 50, see copending claim 53.
Regarding claims 51 and 52, the copending application is teaching the same type of device comprising the same capture support with the same immobilized ligand (see as cited above). As such, the copending application would be expected similarly capable of binding and removing TNF-R1 and TNF-R2 as claimed (targeted sTNF-R).
Regarding claims 53-56, the limitations recited at these claims are specific to the leaching rate, a leaching rate observed during the use of the claimed column. None of the limitations recited at these claims appear to impart any particular or specific structure such to distinguish the claimed column from that as taught by the prior art. The prior art, as discussed in detail above is considered to address the claims.

Claims 57 and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 42-55 of copending Application No. 17/519,479 in view of McGettrick et al., as applied to claim 42 above, and further in view of Lentz et al, and as evidenced by Forman et al.
The copending application and the cited art teach a column substantially as claimed, however, the copending application fails to limit the capture support within the column to agarose.
Regarding claim 57, see as cited previously above, Lentz teach column capture support that is Sepharose, and Sepharose is a form of agarose solid support (see as evidenced by for example, Forman et al., para [0013]).
It would have been obvious to have modified the copending application and the cited prior art in order to modify the capture support such to use sepharose (agarose bead) as an obvious matter of applying a known material for its art recognized intended purpose (because see Lentz, sepharose was a well-known and relied upon column capture support). One having ordinary skill would have found it obvious to use the known material for its intended purpose, and the results of the modification would have been predictable. 
	Regarding claim 58, McGettrick et al. does teach plasma treatment of surfaces thereby resulting in aldehyde groups at the surface (i.e., activation before linking of the ligand, activation to produce aldehyde groups for attachment).

Claim 59 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 42-55 of copending Application No. 17/519,479 in view of McGettrick et al., and further in view of Krippner-Heidenreich et al and Uniprot, B5BUQ6.
The copending application in view of the cited art addresses a column substantially as claimed, however fails to recite the column wherein the single chain TNF comprising at least 3 copies of SEQ ID NO: 1 (claim 59). 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
Uniprot teaches SEQ ID NO: 1 as cited previously above (see above).
It would have been obvious to have modified the single chain TNF of the copending application to comprise 3 copies of SEQ ID NO: 1 for the reasons as discussed previously above (see under 35 U.S.C. 103 as the same reasoning also applies presently).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US Patent No. 11,123,467 (Previously: 17/519,984)
Claims 42-47 and 51-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,123,467 in view of McGettrick et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the 11,123,467 similarly recites a column (housing) for extracorporeal removal of a soluble tumor necrosis factor receptor (sTNF-R) from plasma of a patient, the column comprising a compartment (chamber) configured such that the plasma passes through the compartment, and a capture support disposed within the compartment (see claims 42, 49-51). See 11,123,467 at claim 9 regarding ligand that is sc-TNFα.
McGettrick et al. is as cited previously above, teaching covalent attachment by reductive amination (see as cited previously).
It would have been obvious to have modified 11,123,467 with McGettrick for the reasons as discussed previously above (see above analyses, as the same reasoning also applies presently).
Although the 11,123,467 does not specifically disclose leaching rate that is less than 1670 ng/min, see this limitation also as discussed previously above under 35 U.S.C. 102/35 U.S.C. 103, the same reasoning as applied previously above also applies presently (the claimed column appears to be structurally indistinguishable from that recited; and alternatively, it would have been obvious to have optimized conditions thereby arriving at the claimed leaching rate(s), (claims 42-47).
Regarding claims 51 and 52, the 11,123,467 comprises the same column material with the same type of TNF receptor ligand. As such, it would be expected it binds the same receptors (TNF-R1 and TNF-R2).
Regarding claims 53-56, the limitations recited at these claims are specific to the leaching rate, a leaching rate observed during the use of the claimed column. None of the limitations recited at these claims appear to impart any particular or specific structure such to distinguish the claimed column from that as taught by the prior art. The prior art, as discussed in detail above is considered to address the claims.

Claim 50 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,123,467 in view of McGettrick, as applied to claim 42, and further in view of Krippner-Heidenreich.
11,123,467 and the cited art teach a column substantially as claimed, but fail to teach fails to teach the single chain TNF comprises at least 3 TNF monomers (claim 50).
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
It would have been obvious to have modified the single chain TNF of 11,123,467 with that of Krippner-Heidenreich et al. for the reasons as discussed previously above (see under 35 U.S.C. 103 as the same reasoning also applies presently).


Claims 57 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,123,467 in view of McGettrick et al. 
as applied to claim 42 above, and further in view of Lentz et al, and as evidenced by Forman et al.
U.S. Patent No. 11,123,467 and the cited art teach a column substantially as claimed, however, fails to limit the capture support within the column to agarose.
Regarding claim 57, see as cited previously above, Lentz teach column capture support that is Sepharose, and Sepharose is a form of agarose solid support (see as evidenced by for example, Forman et al., para [0013]).
It would have been obvious to have modified the U.S. Patent No. 11,123,467 and the cited prior art in order to modify the capture support such to use sepharose (agarose bead) as an obvious matter of applying a known material for its art recognized intended purpose (because see Lentz, sepharose was a well-known and relied upon column capture support). One having ordinary skill would have found it obvious to use the known material for its intended purpose, and the results of the modification would have been predictable. 
	Regarding claim 58, McGettrick et al. does teach plasma treatment of surfaces thereby resulting in aldehyde groups at the surface (i.e., activation before linking of the ligand, activation to produce aldehyde groups for attachment).

Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,123,467 in view of McGettrick et al., as applied to claim 42 above, and further in view of Krippner-Heidenreich et al and Uniprot, B5BUQ6.
U.S. Patent No. 11,123,467 in view of the cited art addresses a column substantially as claimed, however fails to recite the column wherein the single chain TNF comprising at least 3 copies of SEQ ID NO: 1 (claim 59). 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
Uniprot teaches SEQ ID NO: 1 as cited previously above (see above).
It would have been obvious to have modified the single chain TNF of the copending application to comprise 3 copies of SEQ ID NO: 1 for the reasons as discussed previously above (see under 35 U.S.C. 103 as the same reasoning also applies presently).

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive for the following reasons.
The previous objection to claim 48 is withdrawn in response to Applicant’s amendments to the claims (claim 48 is canceled).
The previous objections to the drawings are withdrawn as indicated previously above.
Regarding remarks at pages 8-9, specific to the rejection of claims under 35 U.S.C. 112(a), Applicant argues the specification includes discussion of measured values for the leach rates of the column and of the capture support for various embodiments of the claimed column, and further refers to amendments to claim 42 to specify the ligand and binding chemistry for ligand attachment at the capture support. However, for the reasons as noted in the amended grounds of rejection, the amendments still do not provide sufficient structure to satisfy the written description requirement. The specification supports there are many variables that impact leach rate, including support material, how the column is prepared, etc., so specifying the ligand and the binding chemistry only is still not sufficient description to support the entire breadth of the claimed genus considering how many other factors will impact leach rate. One cannot readily visualize what other capture supports, other than those actually reduced to practice, are capable of and achieve the recited function; the structure is primarily described in terms of function without sufficient structure for achieving the claimed functional results (leach rate).
Regarding the rejection of claim 42 under 35 U.S.C. 112(b), Applicant argues the amended structural limitations overcome the rejection (remarks page 10), however, for similar reasons as discussed immediately above, the claim rejection is maintained.
The previous rejections of claims 48 and 49 under 35 U.S.C. 112(b) are withdrawn in response to the amendments to the claims (claims 48 and 49 are canceled).
Regarding remarks at pages 10-11, see as indicated above, the previous rejection under 35 U.S.C. 102 is withdrawn in response to amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 103, at remarks pages 11-12, Applicant argues Lentz fails to teach the binding as claimed for the ligand to the capture support. See the amended grounds of rejection as set forth above, reductive amination is a well-known, art recognized technique in the art for attachment of ligand to substrate materials (McGettrick).
Applicant further remarks (page 12-13), in the face of a long-felt, un-met need to selectively remove sTNF-Rs while avoiding toxic exposure of the patient to the ligand, the absence of specific teaching of a successful device in the applied art, and failure of the applied art to identify a specific method or device that removes sTNF-Rs while achieving a claimed leach rate without undue experimentation, it is requested the rejections be withdrawn.
However, establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. See MPEP § 716.04. Here, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. For these reasons, the Examiner finds insufficient evidence of long-felt need.
Regarding the rejections of claims under the grounds of non-statutory double patenting, at remarks pages 13-16 Applicant refers to amendments to claim 42 to overcome rejections, however see the amended grounds in detail above, the claims are rejected for the reasons as indicated.
The rejection over copending 17/519,439 is withdrawn in response to the approved Terminal Disclaimer.
For all of these reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677